UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1898



TAMMANTHA P. SHAW,

                                              Plaintiff - Appellant,

          versus


UNITED PARCEL SERVICE, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-150)


Submitted:   October 14, 1997             Decided:   October 28, 1997


Before HALL and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tammantha P. Shaw, Appellant Pro Se.      James Phillip Naughton,
Thomas Jackson Mitchell, HUNTON & WILLIAMS, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tammantha P. Shaw appeals the district court's order denying

the motion for a continuance and dismissing the case without preju-

dice for failing to prosecute. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Shaw v. United
Parcel Serv., Inc., No. CA-97-150 (E.D. Va. June 10, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                          AFFIRMED




                                2